Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guiard et al (US 6149196) in view of Kitzner et al (US 3709057).

	Per claim 1, Guiard teaches an assembly comprising (abstract and Fig. 1 teaches vehicle steering column assembly): 
a steering column (Fig. 1-2); 
an instrument panel (Fig. 1 teaches panel 20); 
a bezel fixed to the instrument panel (Fig. 1 teaches a bezel 23/24); 
a releasable panel releasably connected to the bezel (Fig. 6-7 and Fig. 1 and accompanying paragraphs teaches a moveable housing 42 along with guiding members 112/114 (releasable) connected to the bezel that helps move the instrumental panel); 
a cable extending from the releasable panel ( col. 2, lines 16-37 and Fig. 3 teaches cables 52 and 54 and railings 82/84 that performs as a cable that pulls the instrumental panel/column towards the engine compartment of the vehicle and away from the driver). 
But, Guiard doesn’t explicitly teach the cable extending to the steering column. In an analogous art, Kitzner teaches energy absorbing steering column assembly. Kitzner further teaches cable extending to the steering column (Fig. 1, cable 28. See col. 2, lines 47-55 and col. 5, lines 35-41). Therefore, before the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art for Guiard to either use the railings of his invention or the cable of Kitzner to pull away the instrumental column from the driver, because substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR. In re Fout, 675 F.2d 297, 213 USPQ 532. (Also see MPEP 2141). 

Per claim 2, Guiard teaches a first tear seam between the bezel and the releasable panel and a second tear seam between the bezel and the releasable panel, the first tear seam and the second tear seam being spaced from each other (Fig. 2 and 3 and accompanying paragraphs teaches straps 52 and 54 acting a first tear seam and second tear seam).    

	Per claim 3, Guiard teaches wherein the releasable panel includes a hinge having a rotational axis extending through the first tear seam and the second tear seam, the hinge being between the cable and the bezel (Fig. 2-3 teaches crosspiece/elbow 62 and 64 that are attached to the straps performs as a hinge to pull/fold the straps).

	Per claim 8, see rejection of claim 2 and Fig. 2-3 that shows releasable pin and crosspiece 62, 64, and 66 being elongated from one strap to the second. 

Per claim 9, see rejection of claim 2. 
	Per claim 10, Guiard teaches wherein the tear seam is designed to break in response to impact of the steering column by an occupant during a frontal vehicle impact (col. 4, lines 55-60 teaches breaking based on impact). 
	Per claim 11, Guiard teaches a gauge cluster supported by the instrument panel, the releasable panel being between the gauge cluster and the steering column (Fig. 1 teaches gauge 25). 

	Per claim 12, Guiard teaches wherein the releasable panel is below the gauge cluster, the cable is below the releasable panel, and the steering column is below the cable (Fig. 4 shows once the steering well is pulled away, the panel moves up and cable is below).

	Per claim 13, Guiard teaches wherein the releasable panel has a class-A surface facing the gauge cluster (Per disclosure of the instant application, Class-A surface is “a finished surface exposed to view by a customer and free of unaesthetic blemishes and defects (Fig. 5-6 teaches two position for the cluster panel, one prior to impact and one after, in both position it is exposed to view by a customer/driver).      

	Per claim, Guiard doesn’t explicitly teaches wherein the cable is designed to release from at least one of the releasable panels and the steering column when tensile load on the cable exceeds between 225-275N.
	However, cable having different tensions are known in the art. Therefore, examiner will take Official Notice that before the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art for Guiard have set a specific load tension on the cables before it’s release. The rationale would be to avoid moving the instrumental panel based on minimal impact such as knee of a driver or some sort of vibration.  


Allowable Subject Matter
Claims 4-7 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reason(s) For Allowance
	The Following is an examiner’s statement of reasons for allowance
In regards to independent claim 4, Guiard in view of Kitzner teaches all of limitations of claim 1-3 above. 
However, Guiard, Kitzner nor any other prior art of record as a whole teaches comprising a second hinge, the second hinge being between the hinge and the bezel.
In regards to independent claim 15, Guiard in view of Kitzner teaches all of limitations of claim 1 above.
However, Guiard, Kitzner nor any other prior art of record as a whole teaches wherein the releasable panel includes a distal panel and a proximate panel between the bezel and the distal panel; wherein the cable is connected to the distal panel; further comprising a first hinge connecting the distal panel and the proximate panel; further comprising a second hinge connecting the proximate panel to the bezel; and further comprising a first tear seam connecting the bezel and the releasable panel and a second tear seam connecting the bezel and the releasable panel, the first tear seam and the second tear seam being spaced from each other; wherein the first tear seam and the second tear seam are elongated in directions transverse to a rotational axis of the second hinge.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Matsu et al (US 2008/0053268) paragraph 0005-0011 teaches steering wheel system bending/deforming and having seam tear based on impact. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMEED ALIZADA whose telephone number is (571)270-5907. The examiner can normally be reached Monday-Friday, 9:30 am until 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMEED ALIZADA/           Primary Examiner, Art Unit 2685